Citation Nr: 0417549	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-18 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than January 29, 
2002 for the award of service connection for incontinence 
secondary to radical retropubic prostatectomy for prostate 
cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1968 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO received the veteran's original claim for service 
connection for residuals of prostate cancer on January 29, 
2002.  

3.  There is no communication from the veteran or his 
representative received prior to January 29, 2002 that may be 
accepted as an informal claim for service connection.  

4.  The veteran was diagnosed as having prostate cancer in 
October 2001.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 29, 
2002 for the award of service connection for incontinence 
secondary to radical retropubic prostatectomy for prostate 
cancer have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.114, 3.400 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA 
sufficient to adjudicate the current appeal.  In the June 
2004 Written Brief Presentation, the veteran's representative 
requests a remand so that the RO can provide the veteran with 
VCAA notice on the issue on appeal.  However, VA's Office of 
General Counsel (GC) has held that, if, in response to notice 
of a decision on a claim for which VA has already provided 
notice pursuant to 38 U.S.C.A. § 5103(a), VA receives a 
notice of disagreement that raises a new, "downstream" 
issue, i.e., effective date, increased rating after an 
initial award of service connection, VA is not required to 
provide 38 U.S.C.A. § 5103(a) notice with respect to that new 
issue.  VAOPGCPREC 8-2003.  In this case, the veteran 
submitted his original claim in January 2002.  The RO 
provided the veteran with notice of the VCAA in a February 
2002 letter to the veteran.  That letter advised the veteran 
of the evidence needed to substantiate his claim for service 
connection and explained what evidence VA would secure and 
what evidence VA would assist him to obtain if he provided 
sufficient identifying information.  This notice complies 
with the requirements of 38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The current 
appeal concerns the effective date for the award of service 
connection made in the RO's November 2002 rating decision, 
i.e., a downstream issue from the underlying claim.  Because 
there is satisfactory VCAA notice on the underlying claim, no 
additional 38 U.S.C.A. § 5103(a) notice is required on the 
downstream issue on appeal.  VAOPGCPREC 8-2003.  The Board 
notes that the RO has described the criteria for establishing 
entitlement to an earlier effective date in its March 2003 
statement of the case.  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, the RO furnished VCAA notice on 
the underlying service connection claim in February 2002, 
prior to the initial adverse determination in November 2002.  

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter to the veteran 
does not specifically contain the "fourth element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to her or his 
claim.  That letter specifically identified certain evidence 
that the RO would secure.  It also asked the veteran to 
identify any other evidence or information he wanted the RO 
to secure.  In addition, the letter asks the veteran to 
provide any additional evidence.  The RO has properly pursued 
obtaining all evidence described by the veteran.  The Board 
emphasizes that the veteran responded to this letter later in 
February, stating that he was not aware of any additional 
relevant evidence.  In this case, the Board finds no 
indication of defective notice that is prejudicial to the 
veteran, such that proceeding to evaluate the appeal, if 
defect can be found, is harmless error.  See Bernard, supra; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records and service personnel 
records, relevant VA examinations, and VA outpatient 
treatment records.  The veteran has submitted private medical 
evidence and personal and lay statements and photographic 
evidence.  He has not identified any other evidence or 
information pertinent to the appeal that remains outstanding.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. 
§ 5103A. 

Analysis

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2003).  If a claim for 
disability compensation is received within one year after 
separation from service, the effective date of entitlement is 
the day following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  Upon receipt of an 
informal claim, VA must forward a formal application to the 
claimant, if one has not already been filed.  If received 
within one year from the date it was sent, the formal 
application with be considered filed as of the date of 
receipt of the informal claim. Id.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

In this case, the RO received the veteran's original 
application for service connection for disorders including 
residuals of prostate cancer on January 29, 2002, many years 
after his separation from service.  On the claim, the veteran 
denied making any previous claim for VA compensation.  Review 
of the claims folder reveals no communication from the 
veteran or his representative at any time prior to January 
29, 2002, which may be accepted as an informal claim for 
service-connected compensation for any disability.  38 C.F.R. 
§§ 3.1(p), 3.155(a).  Therefore, January 29, 2002, the date 
on which the RO received the veteran's claim for service 
connection, is the earliest date on which the award of 
service connection may be granted.  

In his December 2002 notice of disagreement, the veteran 
asserts that surgery for the disability prevented him from 
filing his claim.  He asks at that time for an effective date 
of October 26, 2001, the date on which the diagnosis of 
prostate cancer was confirmed by biopsy.  In his July 2003 
substantive appeal, the veteran again argues that he should 
have an earlier effective date for his award because the 
surgery and subsequent recovery time prevented him from 
filing an earlier application for benefits.  He then asks for 
an effective date of December 17, 2001, the date of his 
surgery.     

Initially, the Board notes that there is a provision in VA 
regulation that allows for an earlier effective date if 
disability precludes a claimant from submitting the claim for 
benefits.  38 C.F.R. § 3.400(b)(1)(ii)(B).  However, this 
provision is limited to claimants seeking non-service-
connected disability pension benefits on the basis of 
permanent and total disability. Id.  The veteran alleges that 
failing this provision is discriminatory against other types 
of claimants; however, the Board is bound by the applicable 
law and regulations as written.  38 U.S.C.A. § 7104(c).  

In support of his contentions, the veteran cites 38 C.F.R. § 
3.114(a)(3).  Generally, 38 C.F.R. § 3.114(a) provides 
special rules for determining effective dates when an award 
is based on a liberalizing change in VA law or regulation.  
In pertinent part, is states that, the effective date for an 
award based on a liberalizing law shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
If the law in question became effective on or after the date 
of its enactment or issuance, a claimant may be eligible for 
a retroactive payment only if the evidence show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement. Id.  Specifically, if a claim 
is reviewed at the request of the claimant more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114(a)(3)  

In this case, the award of service connection for residuals 
of prostate cancer is based on the veteran's presumed 
exposure to herbicides during active service in Vietnam.  
38 C.F.R. § 3.307(a)(6).  Prostate cancer was added to the 
list of diseases for which presumptive service connection is 
applied effective November 7, 1996.  See 61 Fed. Reg. 57,586 
(Nov. 7, 1996).  The veteran submitted his claim for service 
connection in January 2002.  Thus, pursuant to 38 C.F.R. § 
3.114(a)(3), the veteran may be entitled to an effective date 
as early as January 2001.  However, the evidence does not 
show that the veteran met all the eligibility criteria for 
entitlement to service connection on the date of liberalizing 
law.  That is, there is no evidence that he had prostate 
cancer on November 7, 1996 or at any time until October 2001.  
Therefore, entitlement to an earlier effective date may not 
be established under 38 C.F.R. 
§ 3.114(a)(3).  

In summary, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  That is, there is no evidence of a claim 
for compensation prior to January 29, 2002, and no other 
legal basis to establish an earlier effective date for the 
award.  Accordingly, the Board finds that the preponderance 
of the evidence is against an effective date earlier than 
January 29, 2002 for the award of service connection for 
incontinence secondary to radical retropubic prostatectomy 
for prostate cancer.  38 U.S.C.A. § 5107(b).   


ORDER

An effective date earlier than January 29, 2002 for the award 
of service connection for incontinence secondary to radical 
retropubic prostatectomy for prostate cancer is denied.    



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



